WOLLMAN, Justice
(dissenting).
I would hold that the declaration of taking procedure set forth in SDCL 31-19-23 was available to the state in these cases and that pursuant to SDCL 31-19-24 the state acquired a vested interest for scenic easement purposes that survived the repeal of that portion of SDCL 31-29-12 that authorized the State Highway Department to acquire strips of land necessary for the restoration, preservation and enhancement of scenic beauty.
SDCL 31-19-23 provides that the state may file a declaration of taking to acquire any land or easement or right-of-way pursuant to SDCL 31-19-1 to 31-19-20, inclusive, and Chapter 21-35. Once the declaration has been filed, the title to or the interest in the land affected by the declaration shall vest in the state. SDCL 31-19-24.
SDCL 31-19-21 provides that the proceedings provided for by SDCL 31-19-1 to 31-19-19 are not to be construed to impair *377any provisions of SDCL 21-35, but are to be construed as additional and cumulative thereto. In other words, the state in this instance could have proceeded under the provisions of SDCL 21-35 to acquire the easements in question. I see nothing in SDCL 21-35 that refers to a declaration of taking, but clearly such a declaration is authorized under that chapter by virtue of the clear language of SDCL 31-19-23. It would be anomalous to hold that had the state proceeded pursuant to SDCL 21-35, as SDCL 31-19-13 clearly authorized the state to so do, the state could have filed a declaration of taking, but because SDCL 31-29-13 purportedly limits the state to the procedures provided by SDCL 31-19-1 to 31-19-22, inclusive, or Chapter 21-35, the declaration of taking procedure was not available to the state under the provisions of SDCL 31-19-1 to 31-19-22. By its very terms SDCL 31-19-23 provides that the declaration of taking procedure is available when the state proceeds pursuant to SDCL 31-19-1 to 31-19-20. That being the case, there was no reason for the legislature to make any specific reference to SDCL 31-19-23 in SDCL 31-29-13. The legislature must have assumed that the declaration of taking procedure would be just as much available to the state for the purpose of taking an easement for scenic beauty under the provisions of SDCL 31-19-1 to 31-19-22 as it would have been under the provisions of SDCL 21-35.
I am authorized to state that Justice WINANS joins in this dissent.